Form PM-9E
11/09

                    MILWAUKEE POLICE DEPARTMENT
                            MEMORANDUM

       Date: Thursday, May 17, 2012

       TO:     Inspector Kurt Leibold


       FR:     Captain Chad Wagner


       RE:    Argument Between Detectives Shannon Lewandowski and Robert St. Onge




       This report is being submitted by Captain Chad Wagner assigned to the Central Investigations
       Division.

       On Thursday, May, 17,2012 at approximately !0:30AM I was in the C.I.B. assembly when I
       overheard an argument occuring between Det.'s Shannon Lewandowski and Robert St. Onge
       who were both seated at computers at the West end of the assembly room. They were loudly
       arguing over a chair. I didn't hear either detective use profanity or threaten each other

       Lt. Ray Richards, Det.'s Tracy Becker, Brian Hardrath, Andre Matthews, Rudy Gudgeon, Troy
       Jankowski, and P.O. Dan Davis were present in the assembly during the argument.

       I instructed Det.'s Lewandowski and St. Onge to meet with me in N.I.D.'s briefing room.

       Det. Lewandowski explained that Det. St. Onge had taken the chair from the computer she had
       been working at before she came to C.I.D.'s briefing table at the East end of the assembly. Det.
       Lewandowski had met with myself and Det.'s Matthews and Jankowski to update us on an
       investigation regarding a man that had been severly beaten and was in critical condition.

       Det. St. Onge explained that he moved a chair over to a computer that he was going to use
       because it was one of the better chairs and he didn't think anyone was using it because it had
       been empty for approximately half an hour.

       I reminded both detectives of the importance of conducting themselves professionally and
       suggested that they work on computers that were in seprate areas of the C.I.B. Both Det's
       Lewandowski and St. Onge agreed that the argument was over.

       Both Det.'s Lewandowski and St. Onge sat back down at the computers they had been working
       on. Within a few seconds I heard Det. 's Lewandowski and St Onge start to argue again and
       began walking towards them. I didn't hear the content of the argument. They became quite
       when they saw me approaching them. I instructed Det. Lewandowski to log off the computer
                                                                                        Ex. 24
              Case 2:16-cv-01089-WED Filed 07/12/19 Page 1 of 2 DocumentLEW-MPD
                                                                         96-1 001363
and move to a computer on the 3rd floor. Det. Lewandowski logged off the computer and
secured from her shift.




                                                   Respectfully submitted,


                                                    ~#~
                                                   Captain Chad Wagner, 000912
                                                   Central Investigations Division




      Case 2:16-cv-01089-WED Filed 07/12/19 Page 2 of 2 DocumentLEW-MPD
                                                                 96-1 001364
